, CALLISTER, Justice
(dissenting).
_I am compelled to dissent from the: tma-jority opinion. The time sequence of the relevant proceedings in the instant is important.
By an order of September 13, 1967, John Elwood Dennett was ordered forthwith to turn over to the receiver the sum of $1500 which he had heretofore collected as advanced rentals and to account to the receiver for the difference between the amounts actually collected and the $1500 to be tendered to the receiver.
Implicit within this order is the obvious finding that Dennett had disposed of some of the advanced rentals that -he had collected, for which the court- ordered an accounting, and that he still exercised dominion over the remaining $1500.
On September 14, 1967, Alvin I. Smith, the receiver, by affidavit, swore that Den-nett had failed to pay the,$1500 or to contact him in respect to said payment.
On September 14, 1967, the court issued an order to show cause, if any, why Den-nett should not be punished for contempt of court in failing to obey the court’s order. The order recited that Dennett had been ordered on September 13, 1967, to make payment to Alvin I. Smith, on or before 10:00 a. m., September 14, 1967, that payment had not been made, and that Den-nett had failed to comply with the order of the court or satisfactorily excuse. himself and was thereby in contempt.
On September 20, 1967, the court issued an order which recited that a hearing upon *171the show cause order had been held on September 18, 1967, and that it was ordered, adjudged and decreed that Dennett had wilftitty disobeyed the order of the court in that he had failed to pay the sum of $1500 or any part thereof personally collected as advance rentals and, further, that he had failed to render an accounting to the receiver, Alvin I. Smithy for the additional sum of $300j also collected by him, which willful disobedience constituted contempt of the prior order of this court.
The majority opinion asserts that it cannot find any mention in the record of the accounting of $300 prior to the order holding appellant in contempt. Appellant admits that he collected advanced rentals in the sum of $1800. In the order of September 13, 1967, appellant was ordered to account for the difference between the amounts actually collected and $1500, subsequently, the order specifically identified the difference as $300. There is upon this state of facts a sufficient basis to'support the judgment of the trial court. ,
The majority opinion further states that it was incumbent upon the trial court to find that the appellant at the time the order was made had the ability to pay over the money and thereafter refused before apr pellant could be found in contempt for failure to pay.
In State v. Bartholomew,1 appellant" appealed from a judgment of contempt on the ground that the evidence showed that defendant’s failure to pay wás not willful but was due to inability. This court reversed the trial court because its findings merely asserted the defendant was found in contempt of court for not making any payments to the complaining witness, and no finding was made in respect of defendant’s ability to pay. This court observed that a person not able to comply with the order of the court as to the payment of money cannot be found guilty of contempt. The failure to comply with the order must be willful “and this presupposes an ability to comply with the order or judgment.”
The instant action is readily distinguishable from the Bartholomew case as Judge Wilkins specifically found that appellant willfully disobeyed the order of the court, and this “willfulness” connotes an ability to pay. Furthermore, inability to perform is a defense, and appellant had the burden of persuading the court.2 It should be observed that in the order of September 14, 1967, the court stated that appellant had failed to comply with the order or satisfactorily excuse himself. In addition, the original order of- September 13, 1967, excused the appellant from turning over funds, which he evidently informed the court he no longer possessed, and merely *172ordered him to account' for them. There is absolutely no evidence before this court to indicate' that appellant sustained his burden of proof that he was unable to pay; and, therefore, the trial court’s finding of willfulness must be sustained. Judgment of the trial court should be affirmed with a remand to the trial court for the imposition of a valid sentence.
HENRIOD, J., concurs in the dissenting opinion of CALLISTER, J.

. 85 Utah 94, 38 P.2d 753 (1934).


. Brown v. Cook, 123 Utah 505, 511, 260 P.2d 544 (1953).